DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-20 are pending in the application, claims 17-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 11 July 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11 July 2022.

Claim Objections
Claims 10, 13, and 14 are objected to because of the following informalities:
With Regards to Claim 10:  Instant claim 10 recites "the polymer layer expands" on line 2, which appears to be a typographical error; recommend correcting this to read as "the heat-activated polymer layer expands".
With Regards to Claim 13:  Instant claim 13 recites "the polymer layer expands" on line 2, which appears to be a typographical error; recommend correcting this to read as "the heat-activated polymer layer expands".
With Regards to Claim 14:  Instant claim 14 recites "material includes" on line 1; recommend correcting this to read as "material further includes".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites the limitation "a stiffening material coupled to the inner surface" on line 7.  However, instant claim 1 also recites that "the stiffening material includes: a polymer layer configured to adhere to the inner surface of the one or more panels of the plurality of panels when the stiffening material is heated" on lines 9 to 10.  As written, it is unclear if the "polymer layer" is already in a cured state where it "adheres to the inner surface" or if the "polymer layer" is in an uncured state such that it is "configured to adhere to the inner surface ... when the stiffening material is heated".  As such, the claim is rendered indefinite.  For the purposes of examination, it is the decision of the examiner to treat the system to be in the "cured state", and the polymer layer is considered to be adhered to the inner surface of the one or more panels (that is, the heating has already occurred).
With Regards to Claim 2:  Instant claim 2 recites the limitation that "the polymer layer is configured to solidify when the stiffening material is heated" on lines 1 to 2.  Instant claim 1, from which claim 2 depends, recites the limitation "a stiffening material coupled to the inner surface" on line 7.  However, instant claim 1 also recites that "the stiffening material includes: a polymer layer configured to adhere to the inner surface of the one or more panels of the plurality of panels when the stiffening material is heated" on lines 9 to 10.  As written, it is unclear if the "polymer layer" is already in a cured state where it "adheres to the inner surface" or if the "polymer layer" is in an uncured state such that it is "configured to adhere to the inner surface ... when the stiffening material is heated".  As such, the claim is rendered indefinite.  As was recited above, for the purposes of examination, it is the decision of the examiner to treat the system to be in the "cured state", and the polymer player is considered to be solidified (that is, the heating has already occurred).
With Regards to Claim 10:  Instant claim 10 recites the limitation "the heat-activated polymer layer is configured to be porous when the polymer layer expands as heat is applied to the heat-activated polymer layer" on lines 1 to 3.  Instant claim 8, to which claim 10 depends, recites "a stiffening material coupled to an inner surface of one of the first and second panels" on line 4.  As written, claim 8 indicates that the heat-activated polymer layer is already cured/activated so as to be "coupled to an inner surface of one of the first and second panels".  However, claim 10 indicates that the heat-activated polymer is not yet cured/activated (i.e. "configured to be porous when the heat-activated polymer layer expands as heat is applied".  As such, the claim is rendered indefinite.  As was recited above, for the purposes of examination, it is the decision of the examiner to treat the system to be in the "cured/activated state", and the heat-activated polymer layer is considered to be expanded and porous (that is, the heating has already occurred).
With Regards to Claim 11:  Instant claim 11 recites the limitation "the stiffening material is configured to be air permeable when the heat-activated polymer layer expands as heat is applied to the heat-activated polymer layer" on lines 1 to 3.  Instant claim 8, to which claim 11 depends, recites "a stiffening material coupled to an inner surface of one of the first and second panels" on line 4.  As written, claim 8 indicates that the heat-activated polymer layer is already cured/activated so as to be "coupled to an inner surface of one of the first and second panels".  However, claim 11 indicates that the heat-activated polymer is not yet cured/activated (i.e. "when the heat-activated polymer layer expands as heat is applied").  As such, the claim is rendered indefinite.  As was recited above, for the purposes of examination, it is the decision of the examiner to treat the system to be in the "cured/activated state", and that the heat-activated polymer layer is considered to be expanded (that is, the heating has already occurred).
With Regards to Claim 13:  Instant claim 13 recites the limitation "the heat-activated polymer layer is configured to increase in stiffness when the heat-activated polymer layer expands as heat is applied to the heat-activated polymer layer" on lines 1 to 3.  Instant claim 8, to which claim 13 depends, recites "a stiffening material coupled to an inner surface of one of the first and second panels" on line 4.  As written, claim 8 indicates that the heat-activated polymer layer is already cured/activated so as to be "coupled to an inner surface of one of the first and second panels".  However, claim 13 indicates that the heat-activated polymer is not yet cured/activated (i.e. "when the heat-activated polymer layer expands as heat is applied").  As such, the claim is rendered indefinite.  As was recited above, for the purposes of examination, it is the decision of the examiner to treat the system to be in the "cured/activated state", and that the heat-activated polymer layer is considered to be stiffened and expanded (that is, the heating has already occurred).
With Regards to Claim 15:  Instant claim 15 recites the limitation "the heat-activated polymer layer is configured to adhere to the inner surface when the stiffening material is heated " on lines 1 to 2.  Instant claim 8, to which claim 15 depends, recites "a stiffening material coupled to an inner surface of one of the first and second panels" on line 4.  As written, claim 8 indicates that the heat-activated polymer layer is already cured/activated so as to be "coupled to an inner surface of one of the first and second panels".  However, claim 15 indicates that the heat-activated polymer is not yet cured/activated (i.e. "when the stiffening material is heated").  As such, the claim is rendered indefinite.  As was recited above, for the purposes of examination, it is the decision of the examiner to treat the system to be in the "cured/activated state", and that the stiffening material, and by extension the heat-activated polymer layer, is considered to be heated (that is, the heating has already occurred).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allard et al. (US 2020/0232593 A1) in view of Czaplicki (US 6,668,457 B1).
Regarding Claim 1:  Allard discloses a vacuum insulation structure (e.g. refrigerator) comprising insulating panels coupled together (figure 1 and [0015] of Allard).  Allard also discloses that the panels comprises a first panel (ref. #21) and an opposing second panel (ref. #70) that define a vacuum cavity (ref. #72) therebetween filled with an insulating material (ref. #74), the first panel includes an aperture (ref. #28) disposed therethrough (figures 2A, 2A, 4, [0016]-[0018], and [0024]-[0025] of Allard).  Allard further discloses that a mesh member (ref. #30) is affixed to the inner surface (ref. #21B) of the first panel by an adhesive (not shown), such as glue or tape, and that a filter member (ref. #40) is disposed over the mesh member and affixed to the inner surface of the first panel by an adhesive member (ref. #50) (figures 2A, 2B, 4, [0017]-[0018], and [0033] of Allard).  It is also disclosed by Allard that the mesh member and filter member are disposed to cover the aperture, the filter member being porous enough to allow for air to be drawn therethrough, but pores that are sized to retain the insulation material (figures 2A, 2B, 4, and [0018] of Allard).  
(In the instant case, the filter member (ref. #40) is considered equivalent to the claimed "mesh layer", wherein the mesh member (ref. #30) along with its adhesive (not shown) are considered to constitute the claimed "polymer layer", the adhesive (not shown) is considered to be disposed between the mesh member (ref. #30) and the first panel (ref. #21) so as to adhere them to one another.)
Specifically, Allard provides for --a vacuum insulation assembly for an appliance, comprising: a plurality of panels operably coupled to one another and spaced apart to define a cavity therebetween, wherein each panel of the plurality of panels includes an inner surface; a port opening defined by one of the panels of the plurality of panels, wherein the port opening is in communication with the cavity; a vacuum insulation material positioned within the cavity; and a stiffening material coupled to the inner surface of one or more panels of the plurality of panels, wherein the stiffening material includes: an adhesive layer configured to adhere to the inner surface of the one or more panels of the plurality of panels; and a mesh layer positioned over the adhesive layer--.
Allard fails to disclose that the adhesive layer is --a polymer layer--.
Czaplicki discloses a heat-activated foam structural resin, wherein upon heating the resin expands and adheres to adjacent surfaces that it contacts ([Col. 2: li. 9-14] of Czaplicki).  Czaplicki also discloses that the resin can be a polymeric material ([Col. 3: li. 66 to Col. 4: li. 41] of Czaplicki). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard in order to have --a polymer layer--.  One of ordinary skill in the art would have been motivated to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard, from the stand-point of having an adhesive with a low density and sufficient stiffness to impart desired rigidity to a supported article ([Col. 4: li. 35-37] of Czaplicki).
Regarding Claim 2:  Allard in view of Czaplicki discloses that the polymer layer is configured to solidify when the stiffening material is heated ([Col. 4: li. 7-8] of Czaplicki).
Regarding Claim 3:  Allard in view of Czaplicki discloses that the stiffening material is positioned over the port opening (figures 2A, 2B, and 5 of Allard).
Regarding Claim 4:  Allard in view of Czaplicki discloses that the stiffening material is air permeable ([0017]-[0018] and [0024]-[0026] of Allard).
Regarding Claim 5:  Allard in view of Czaplicki discloses that the stiffening material retains the vacuum insulation material within the cavity during an evacuation of the cavity ([0017]-[0018] and [0024]-[0026] of Allard).
Regarding Claim 6:  Allard in view of Czaplicki discloses that the stiffening material is applied to the inner surfaces of the plurality of panels in a predetermined pattern formed by strips of the stiffening material (figures 2A, 2B, 4, [0015]-[0021], [0024]-[0025], and [0034] of Allard).
Regarding Claim 7:  Allard in view of Czaplicki discloses that the stiffening material is applied to one or more inner surfaces of the plurality of panels as a sheet that substantially covers the one or more inner surfaces (figures 2A, 2B, and 4 of Allard).


Regarding Claim 8:  Allard discloses a vacuum insulation structure (e.g. refrigerator) comprising insulating panels coupled together (figure 1 and [0015] of Allard).  Allard also discloses that the panels comprises a first panel (ref. #21) and an opposing second panel (ref. #70) that define a vacuum cavity (ref. #72) therebetween filled with an insulating material (ref. #74), the first panel includes an aperture (ref. #28) disposed therethrough (figures 3A, 3B, 5, [0016]-[0018], [0020]-[0028] of Allard).  Allard further discloses that a first filter member (ref. #60) is affixed to the inner surface (ref. #21B) of the first panel by an adhesive member (not shown), and that a second filter member (ref. #40) is disposed over the first filter member, that the second filter member is affixed to the inner surface of the first panel by an adhesive member (ref. #50), and that the first filter member is affixed in the same manner as the second member is affixed by the adhesive member (ref. #50) (figures 3A, 3B, 5, [0018], [0021]-[0023], and [0033] of Allard).  It is also disclosed by Allard that the first filter member and the second filter member are disposed to cover the aperture, both filter members being porous enough to allow for air to be drawn therethrough, but pores that are sized to retain the insulation material (figures 3A, 3B, 5, [0018], and [0021]-[0022] of Allard).  
(In the instant case, the second filter member (ref. #40) is considered equivalent to the claimed "mesh layer", wherein the adhesive member (not shown) is considered equivalent to the claimed "heat-activated polymer layer".)
Specifically, Allard provides for --a vacuum insulation assembly for an appliance, comprising: first and second panels spaced apart from one another to define a cavity therebetween; a vacuum insulation material positioned within the cavity; and a stiffening material coupled to an inner surface of one of the first and second panels, the stiffening material including: an adhesive layer; and a mesh layer coupled to the adhesive layer--.
Allard fails to disclose that the adhesive layer is --a heat-activated polymer layer--.
Czaplicki discloses a heat-activated foam structural resin, wherein upon heating the resin expands and adheres to adjacent surfaces that it contacts ([Col. 2: li. 9-14] of Czaplicki).  Czaplicki also discloses that the resin can be a polymeric material ([Col. 3: li. 66 to Col. 4: li. 41] of Czaplicki). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard in order to have --a heat-activated polymer layer--.  One of ordinary skill in the art would have been motivated to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard, from the stand-point of having an adhesive with a low density and sufficient stiffness to impart desired rigidity to a supported article ([Col. 4: li. 35-37] of Czaplicki).
Regarding Claim 9:  Allard in view of Czaplicki discloses that the vacuum insulation material comprises a powdered insulation material ([0024] of Allard).
Regarding Claim 10:  Allard in view of Czaplicki discloses that the heat-activated polymer layer is configured to be porous when the heat-activated polymer layer expands as heat is applied to the heat-activated polymer layer, and further wherein the mesh layer and the heat-activated polymer layer are configured to prevent the powdered insulation material from passing through the stiffening material (figures 3A, 3B, 4, [0018], [0021]-[0022], and [0029] of Allard; [Col. 2: li. 9-14] of Czaplicki).  (In the instant case, a person of ordinary skill in the art would have recognized that when the heat-activated polymer layer expands by foaming it becomes a porous structure.)
Regarding Claim 11:  Allard in view of Czaplicki discloses that the stiffening material is configured to be air permeable when then heat-activated polymer layer expands as heat is applied to the heat-activated polymer layer (figures 3A, 3B, 4, [0018], [0021]-[0022], and [0029] of Allard; [Col. 2: li. 9-14] of Czaplicki).
Regarding Claim 12:  Allard in view of Czaplicki discloses that one of the first and second panels defines a port opening, and further wherein the stiffening material is positioned over the port opening (figures 3A, 3B, 5, [0021]-[0022], and [0028] of Allard).
Regarding Claim 13:  Allard in view of Czaplicki discloses that the heat-activated polymer layer is configured to increase in stiffness when the heat-activated polymer layer expands as heat is applied to the heat-activated polymer layer ([Col. 2: li. 9-14] of Czaplicki).
Regarding Claim 14:  Allard in view of Czaplicki discloses that the stiffening material includes: an adhesive layer (the adhesive (not shown) which couples the first filter member (ref. #60) to the inner surface of the panel) coupled to the heat-activated polymer layer opposite the mesh layer, wherein the adhesive layer is configured to couple the stiffening material with the inner surface of the at least one panel (figures 3A, 3B, 5, [0018], [0021]-[0023], [0027], and [0033] of Allard).  (In the instant case, since the first filter member (ref. #60) and the second filter member (ref. #40) are affixed to the inner surface of the panel in the same manner, it would have been obvious to a person having ordinary skill in the art that the adhesive members which affix the first and second filter members would at least overlap to some degree and be coupled to one another.)
Regarding Claim 15:  Allard in view of Czaplicki discloses that the heat-activated polymer layer is configured to adhere to the inner surface when the stiffening material is heated (figures 3A, 3B, 5, [0018], [0021], and [0023] of Allard; [Col. 2: li. 9-14] of Czaplicki).
Regarding Claim 16:  Allard in view of Czaplicki discloses that the stiffening material is coupled to an outer surface of the  second panel (figure 5, [0018], [0021]-[0023], [0029], and [0033] of Allard). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781